IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN RE: ESTATE OF HELEN J.                  : No. 151 MM 2017
DISABATO, DECEASED                         :
                                           :
                                           :
PETITION OF: PETER DIGIOVANNI              :


                                      ORDER



PER CURIAM

      AND NOW, this 8th day of November, 2017, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.